Name: Commission Regulation (EC) No 176/2002 of 30 January 2002 on the suspension and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Lithuania and amending Regulation (EC) No 1477/2000
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0176Commission Regulation (EC) No 176/2002 of 30 January 2002 on the suspension and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Lithuania and amending Regulation (EC) No 1477/2000 Official Journal L 030 , 31/01/2002 P. 0039 - 0040Commission Regulation (EC) No 176/2002of 30 January 2002on the suspension and opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Lithuania and amending Regulation (EC) No 1477/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Council Decision 98/677/EC of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Lithuania, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements(3), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 119/2002(4) opened, for the year 2002, the tariff quotas applicable to Community imports of products originating in Lithuania.(2) Commission Regulation (EC) No 1477/2000(5), as last amended by Regulation (EC) No 2106/2001(6), lays down the reduced agricultural components and additional duties applicable from 1 July 2000 to the importation into the Community of goods covered by Regulation (EC) No 3448/93 under Europe Agreements.(3) Decision No 5/2001 of the EU-Lithuania Association Council amended Protocol 2 to the Europe Agreement. The said Decision amends the volume of tariff quotas and the system for calculating the reduced agricultural components and additional duties. It shall enter into force on 1 February 2002.(4) As a result, it is appropriate to suspend the application of quotas opened by Regulation (EC) No 119/2002 and to open the new annual quotas provided for in Annex I to Protocol 2. As these annual quotas cannot be opened before 1 February 2002, it is appropriate to reduce them, for the year 2002, in proportion to the period which has already elapsed. At the same time, it is appropriate to abolish the reduced agricultural components and additional duties laid down by Regulation (EC) No 1477/2000.(5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7), as last amended by Regulation (EC) No 993/2001(8), codified the management of tariff quotas intended to be used in the chronological order of the dates of acceptance of declarations for release for free circulation.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1The application of tariff quotas opened by the Annex to Regulation (EC) No 119/2002 is suspended as from 1 February 2002.Article 2The Community tariff quotas for goods originating in Lithuania, set out in the Annex to this Regulation, shall be opened annually from 1 January to 31 December. For the year 2002, they shall be opened from 1 February to 31 December 2002.Article 3The Community tariff quotas referred to in Article 2 shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 4Regulation (EC) No 1477/2000 shall be amended as follows:1. the seventh paragraph of Article 2 is deleted;2. Annexes XV and XVI are deleted.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 321, 30.11.1998, p. 1.(4) OJ L 21, 24.1.2002, p. 19.(5) OJ L 171, 11.7.2000, p. 44.(6) OJ L 283, 27.10.2001, p. 12.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 141, 28.5.2001, p. 1.ANNEXPreferential tariff quotas for Community imports of goods originating in Lithuania>TABLE>